Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the market value or price at the date of exportation of the aluminum foil covered by said appeals at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Germany, in the usual -wholesale quantities and in the ordinary course of trade including all costs, charges, and expenses specified in section 402 (d) of the act of 1930, was the invoice unit prices, and that there was no foreign value which was higher.
Upon the agreed facts I find and hold the proper dutiable export value of the aluminum foil covered by said appeals to be the invoice unit prices. Judgment will be rendered accordingly.